Citation Nr: 0922934	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  04-30 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for insomnia claimed as 
secondary to the service-connected tinnitus and hearing loss.

2.  Entitlement to service connection for a psychiatric 
disorder claimed as secondary to the service-connected 
tinnitus and hearing loss.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and August 2004 rating 
decisions of the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO).  By those rating actions, 
the RO denied entitlement to service connection for insomnia 
and a psychiatric disorder, and TDIU, respectively.  The 
Veteran timely appealed the August 2003 and August 2004 
rating actions to the Board. 

In June 2006 and November 2007, the Board remanded the stated 
claims for further development.  Because the record remains 
insufficiently developed to ensure effective appellate 
review, the claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

The Veteran argues that he has insomnia and a psychiatric 
disorder, secondary to or as aggravated by service-connected 
bilateral tinnitus and hearing loss.  The Veteran has 
submitted various medical records authored by his treating 
physician I.NK., M.D. which show difficulty sleeping.  
However, the Veteran is also in receipt of disability 
benefits administered by the Social Security Administration 
(SSA), which show that the Veteran sustained a post-service 
back disability in 1995, and that he also has dysthymia.  

In an August 2007 statement to VA, the Veteran stated that 
his marital problems and nonservice-connected back disorder 
that had previously interfered with his sleep and had caused 
his psychiatric problems had resolved.  The Veteran 
maintained, however, that his service-connected tinnitus and 
hearing loss still aggravated his sleep and, as a result, 
caused insomnia, anxiety and depression.

Pursuant to the Board's November 2007 remand directives, 
treatment records from I. N. K., M. D., dating from August 
1997 to May 2008, were obtained and associated with the 
claims files.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law. In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), it was held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

Thus, prior to further appellate review of the service 
connection claims on appeal, the Veteran should be afforded a 
VA psychiatric examination to determine whether claimed 
insomnia and acquired psychiatric disorder, were caused or 
aggravated by his service-connected tinnitus and bilateral 
hearing loss.

Finally, it is clear that development and adjudication of the 
service connection claims on appeal could have a direct 
impact on the outcome of the claim of entitlement to TDIU.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  Thus, 
the Board's resolution of the TDIU claim at the present time 
would be premature.  

On remand, the examiner should also be asked to provide 
findings relevant to the matter involving entitlement to 
TDIU, as noted below.  

Prior to making such findings, the VA examiner should 
consider the Veteran's initial statements that he is 
unemployable as a result of his nonservice-connected low back 
disability and depression.  (See, VA Form 21-526, Veteran's 
Application For Compensation And/Or Pension, received by VA 
in April 2003).  Conversely, the Veteran has argued that he 
is unemployable due to his service-connected tinnitus.  (See, 
VA Form 21-4138, Statement in Support of Claim, dated and 
signed by the Veteran in September 2003). 

The VA examiner should also consider findings from a 
September 1997 report, prepared by I. N. K., M. D. and a 
January 2002 Social Security Award (SSA) disability 
determination report.  In a September 1997 report, Dr. I. N. 
K. concluded that the Veteran was "[p]resently impaired in 
his functioning as a result of his depression."  In 
addition, Dr. K. also stated that the "[s]ymptoms of 
dysphoric feelings, poor concentration, sleep difficulties, 
and memory problems have clearly impaired his functioning and 
will interfere with his ability to function in a work 
setting."  

As noted, a January 2002 SSA disability determination report 
shows that the Veteran was awarded disability benefits based 
on primary and secondary diagnoses of Disorder of back 
(discogenic and degenerative) and Affective/Mood disorders, 
respectively.  Thus, the probative question remains as to 
whether the service-connected disabilities (i.e., tinnitus 
and bilateral hearing loss) alone (italics added for 
emphasis) preclude the Veteran from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  This is the question 
that must be addressed by the examiner on remand.

As stated by the United States Court of Appeals for Veterans 
Claims (Court) in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
evidence, as distinguished from mere conjecture, that the 
Veteran can perform work that would produce sufficient income 
to be other than marginal. The Board may not offer its own 
opinion regarding whether the Veteran can perform work based 
on his current level of disabilities without such evidence.  
Ferraro v. Derwinski, 1 Vet. App. 362 (1991).  A VA 
examination is therefore required to address the affect, if 
any, that the Veteran's service-connected disabilities (i.e., 
tinnitus and hearing loss) have on his ability to maintain 
employment.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the claimed 
insomnia and acquired psychiatric 
disorder that is not evidenced by the 
current record.  All records/responses 
received should be associated with the 
claims files.  

In requesting these records, the RO/AMC's 
efforts to obtain them must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile.  The non-existence 
or unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought.  38 
U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008).  The Veteran 
must be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC must then obtain these records 
and associate them with the claims files.
  
2.  Following a reasonable period of time 
or upon receipt of the Veteran's 
response, the RO/AMC will schedule the 
Veteran for a VA psychiatric examination. 
The following considerations will govern 
the examination:

a.  The claims files, and a copy of 
this remand, will be made reviewed 
by the examiner, who must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
remand. 

b.  After reviewing the records, 
examining the Veteran, and 
identifying all appropriate 
symptoms and diagnoses, the 
examiner must provide medical 
findings or opinions responsive to 
the following questions:

(i)  If the Veteran currently 
has insomnia and/or an 
acquired psychiatric 
disorder, is either or both 
disorders caused or 
aggravated by:

-Service-connected 
tinnitus and/or hearing 
loss, or;

-Non-service-connected 
back or other disorders?

In formulating his or her 
opinion, the VA examiner must 
comment on the September 1997 
report, prepared by I. N. K., 
M. D., who noted that the 
Veteran's diagnosed dysthymic 
disorder was the result of 
loss of income and self-
esteem, and marital issues, 
and all evidence of record as 
to the award of the Social 
Security Administration.  

(ii) Based on examination 
findings and other evidence 
contained in the claims 
files, the examiner must 
offer an opinion as to 
whether the Veteran is unable 
to obtain or maintain 
substantially gainful 
employment solely as a result 
of his service- connected 
disability(ies).  In doing 
so, the examiner also must 
consider the Veteran's 
education, experience, and 
occupational background in 
determining whether he is 
unable to secure or maintain 
gainful employment in light 
of his service-connected 
disabilities, alone. 

In formulating his or her 
opinion, the VA examiner must 
comment on the September 1997 
report, prepared by I. N. K., 
M. D., who noted that the 
Veteran's diagnosed dysthymic 
disorder was the result of 
loss of income and self-
esteem, and marital issues, 
and all evidence of record as 
to the award of the Social 
Security Administration.  

c.  All opinions must be supported 
by a clear rationale, and a 
discussion of the facts and medical 
principles involved must be 
included.

3.  The RO/AMC will then review the 
Veteran's claims files and ensure that 
the foregoing development actions have 
been conducted and completed in full.  
If further action is required, it 
should be undertaken prior to any 
further adjudication of the remanded 
service connection and TDIU claims. 

4.  The RO/AMC will readjudicate the 
claims of entitlement to service 
connection for insomnia and an acquired 
psychiatric disorder, claimed as 
secondary to the service-connected 
tinnitus and bilateral hearing loss, 
and TDIU.

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case, and 
an adequate time to respond.  
Thereafter, the case must be returned 
to the Board for further appellate 
review.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
service connection and TDIU claims.  His cooperation in VA's 
efforts to develop his claims including reporting for the 
scheduled VA examination, is both critical and appreciated.  
The Veteran is also advised that failure to report for the 
scheduled examination may result in the denial of his service 
connection and TDIU claims.  38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





